Citation Nr: 0109221	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  97-16 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to restoration of a 40 percent rating for 
myositis ossificans, right hip.

2.  Entitlement to a disability rating greater than 40 
percent for myositis ossificans, right hip.

3.  Entitlement to an increased disability rating for peptic 
ulcer disease, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by: Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1954 to June 
1956, and from November 1963 to November 1967.

This case first came before the Board of Veterans' Appeals 
(Board) from rating decisions rendered by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In October 1999, the Board remanded this case 
in order to accord the veteran a personal hearing before a 
Member of the Board, sitting at the RO in Montgomery.  Such a 
hearing was held; however, the tape of that hearing was 
damaged to such an extent that a transcript thereof could not 
be made.  In April 2000, the Board again remanded this case, 
so that another hearing could be held.  That hearing was held 
in October 2000, before the undersigned Member of the Board, 
sitting in Montgomery; the transcript of that hearing is 
associated with the veteran's claims folder.

The issues of entitlement to a disability rating greater than 
40 percent for myositis ossificans, right hip, and to an 
increased disability rating for peptic ulcer disease, 
currently evaluated as 10 percent disabling, are the subject 
of the REMAND section of this decision, set forth below.


FINDINGS OF FACT

1.  VA's assistance and notification requirements, with 
regard to development of the veteran's claim for restoration 
of a 40 percent disability rating for myositis ossificans, 
right hip, have been satisfied; the veteran's application is 
complete.


2.  Sustained improvement of the veteran's right hip myositis 
ossificans is not shown.


CONCLUSION OF LAW

The criteria for restoration of a 40 percent rating for 
myositis ossificans, right hip, are met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 3.344, Part 4, §§ 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5023, 5252, 5255 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This claim arises from the veteran's application for 
restoration of a 40 percent disability rating for service-
connected myositis ossificans, right hip.  There is no issue 
as to substantial completeness of the application.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096 (2000) (to be codified at 38 
U.S.C. § 5102).  VA has also secured all VA and private 
medical records that the veteran has indicated are pertinent 
to his claim, and VA has satisfied its duty with respect to 
such records and with receipt of sufficient information to 
proceed.  VA's duty to assist the claimant in this regard 
accordingly has been satisfied.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b) and (c)).  In addition, the veteran has been 
advised of the evidence that would be necessary for him to 
substantiate his claim, by means of the various statements of 
the case and supplemental statements of the case that have 
been issued during the appellate process.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified at 38 U.S.C. 
§ 5103(a)).  The requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), with regard to notice and development of the 
veteran's claims, have been satisfied.


The basic facts are as follows.  Service connection for 
myositis ossificans, right hip, was granted by the Montgomery 
RO in September 1980; a 10 percent rating was assigned for 
that disorder, effective as of June 9, 1980.  In March 1982, 
the Board increased this rating to 20 percent, again 
effective as of June 9, 1980.  In July 1992, the RO assigned 
a 40 percent rating for this disorder, with an effective date 
of November 15, 1990.  

In April 1996, following notice to the veteran of a proposed 
rating reduction, the RO reduced the rating for myositis 
ossificans, right hip, to 20 percent, effective as of July 1, 
1996.  The veteran thereafter indicated disagreement with 
that reduction in rating; the RO, in an October 1996 rating 
decision, assigned a 30 percent rating, again effective as of 
July 1, 1996.  The veteran continued to seek restoration of 
the prior 40 percent disability rating, along with assignment 
of a rating greater than 40 percent (which is discussed in 
the REMAND section of this decision).

Under the provisions of 38 C.F.R. § 3.344 (2000), disability 
ratings that are in effect for at least five years cannot be 
reduced on the basis of only one examination; inasmuch as 
sustained improvement of the disability must be shown, two 
examinations must be performed, so that improvement 
demonstrated on the first examination can be verified by a 
second, later examination.  In the instant case, the veteran 
was furnished with a VA orthopedic examination in November 
1994, and with outpatient treatment in 1995; records of this 
outpatient treatment are sufficiently informative as to 
provide a basis for determining whether any improvement shown 
in November 1994 was sustained.

Having determined, however, that the procedural requirements 
to effect a reduction in rating were satisfied, the Board 
must still address the question of whether the evidence 
demonstrates that the veteran's service-connected myositis 
ossificans, right hip, did in fact undergo sustained 
improvement, such that a reduction from 40 percent can be 
supported.  Under VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4, myositis ossificans is rated on the 
limitation of motion of the affected part, as degenerative 
arthritis (Diagnostic Code 5023; see also Diagnostic Code 
5003).  

With specific regard to a hip disability, the 40 percent 
disability rating that was in effect prior to July 1, 1996, 
contemplated limitation of thigh flexion to 10 degrees 
(Diagnostic Code 5252).  The 30 percent rating that has been 
in effect as of July 1, 1996, is appropriate for limitation 
of thigh flexion to 20 degrees (Diagnostic Code 5252), or 
malunion of the femur with marked knee or hip disability 
(Diagnostic Code 5255).

The report of the November 1994 VA examination shows that, 
while the veteran exhibited "more than" 40 degrees of right 
hip flexion, such movement was accomplished only with what 
was described as "marked" pain, and with pain on extremes of 
all hip motions.  In addition, while he was able to perform a 
"fair" heel and toe walk, he limped while doing so, and 
demonstrated only "minimal" ability to squat.

An April 1995 VA outpatient record indicates that the veteran 
accomplished right hip flexion to 55 degrees, but does not 
indicate whether this movement was accompanied by pain.  A 
May 1995 VA outpatient record cites the presence of a 
"recent" right hip flare-up of such an extent that the 
veteran was not able to work.  A June 1995 VA outpatient 
record shows that he complained of pain that radiated from 
the right groin to the right leg.  In July 1995, his hip pain 
was described as "worse," with medication providing only 
partial relief.  An April 1996 VA medical record indicates 
that he was having progressive and increasing pain and 
decreased mobility, while another April 1996 VA medical 
record notes that he occasionally used a cane.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that functional impairment, as reflected by 
such symptoms as pain and weakness, must be considered when 
ascertaining the severity of a musculoskeletal disability.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. 
§§ 4.40, 4.45 (2000).  Thus, while the veteran in the instant 
case may not have demonstrated the limitation of hip motion 
requisite for a 40 percent rating during the period in 
question, the Board finds that the functional impairment 
reflected in the medical records 

compiled by VA in 1995 and 1996 do not indicate that any 
improvement that may have been shown at the time of the 
November 1994 VA examination was sustained in nature.  To the 
contrary, these records reflect persistent complaints of 
increasing pain and diminished use.

The Board therefore finds that, inasmuch as sustained 
improvement of the veteran's myositis ossificans, right hip, 
has not been shown, the requirements of 38 C.F.R. § 3.344 
have not been met.  The 40 percent rating that was in effect 
as of June 30, 1996, is accordingly restored.


ORDER

Restoration of a 40 percent rating for myositis ossificans, 
right hip, is granted, subject to the laws and regulations 
governing the disbursement of monetary benefits.


REMAND

The veteran, in seeking restoration of his 40 percent rating 
for myositis ossificans, right hip, has also requested that a 
disability rating greater than 40 percent be assigned.  In 
addition, he has requested an increased evaluation for his 
service-connected peptic ulcer disease, which is currently 
rated as 10 percent disabling.  A review of his claims file 
reveals that he has not been accorded VA orthopedic or 
gastrointestinal examinations since August 1996.  The Board 
is accordingly of the opinion that reports of more 
contemporaneous examinations would be of significant 
probative value in determining the current severity of these 
disorders.

This case is therefore REMANDED for the following actions:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who 

have accorded him treatment for right hip 
and peptic ulcer disorders since August 
1996.

2.  Upon receipt of such information, and 
duly executed authorization for the 
release of medical records if necessary, 
the RO should request that all health 
care providers identified by the veteran 
furnish legible copies of all medical 
records compiled pursuant to treatment 
accorded the veteran for right hip and 
peptic ulcer problems since August 1996.

3.  Following receipt of any and all such 
records, the RO should accord the veteran 
special VA examinations, in order to 
ascertain the current severity of his 
service-connected right hip myositis 
ossificans and peptic ulcer disease.  All 
tests indicated should be accomplished at 
this time, and all findings, and the 
reasons therefor, should be set forth in 
a clear, logical and legible manner on 
the examination report.  With specific 
reference to the veteran's right hip 
disorder, the examiner should discuss all 
functional impairment resulting 
therefrom.

The veteran's claims folder is to be 
furnished to each examiner, for review 
and referral, prior to their examination.  
Each examiner is to indicate on the 
examination report that he or she has 
reviewed the evidence contained therein.

4.  The RO is to ensure that all 
development and notification procedures 
that must be undertaken in accordance 
with the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), are satisfied.


5.  Thereafter, the RO should review the 
veteran's claims, and determine whether 
increased ratings for right hip myositis 
ossificans and peptic ulcer disease can 
now be granted.  If the decision remains 
in any manner adverse to the veteran, he 
and his representative should be 
furnished with a supplemental statement 
of the case, and with a reasonable period 
of time within which to respond thereto.  
The case should then be returned to the 
Board for further review, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He is also advised that failure to report for a 
scheduled VA examination without demonstrated good cause may 
result in adverse action with regard to his claim, to include 
the possible denial thereof.  38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to ensure compliance with due 

process considerations.  No inference as to the ultimate 
disposition of these claims should be made.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 



